Mr. Justice Waterman delivered the opinion of the Court. This was an action brought by appellee to recover a balance of wages claimed to be due to him. The cause was brought in a justice court; appellee there recovered judgment. On appeal to the Superior Court appellee was again successful. It is perhaps the case that each of these judgments was unjust; the appellant certainly does not appear to have made a merely vexatious defense. Judging from the record before us, appellee does not seem to have a preponderance of the evidence, but we do not reverse judgments merely because upon reading the record the evidence does not seem to preponderate in favor of the party in whose favor the finding was; something more than this must be shown. This is all that appears here, and the judgment of the Superior Court must be affirmed.